Per Curiam:

Plaintiff, a passenger on defendant’s road, sued to recover damages for personal injuries, but the jury found for the defendant. Two errors are assigned, but neither is good.
The objection to the appointment of a commission of physicians to make a physical examination was not sufficiently specific, and if it had been the court would have been warranted in overruling it. There was power in the court to require the examination. (Ottawa v. Gilliland, 63 Kan. 165, 65 Pac. 252.)
The credibility and weight of the testimony were for the jury. There were circumstances shown tending to discredit the plaintiff’s testimony, and evidently the jury did not believe it. We cannot say that they should have done so, or that there are any grounds for a reversal.
The judgment is affirmed. '